          Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 1 of 15



 1   RACHELE R. BYRD (SBN 190634)
     MARISA C. LIVESAY (SBN 223247)
 2   BRITTANY N. DEJONG (SBN 258766)
     WOLF HALDENSTEIN ADLER
 3     FREEMAN & HERZ LLP
     750 B Street, Suite 1820
 4   San Diego, CA 92101
 5   Telephone: (619) 239-4599
     Facsimile: (619) 234-4599
 6   byrd@whafh.com
     livesay@whafh.com
 7   dejong@whafh.com

 8   Attorneys for Plaintiff
     [Additional Counsel on Signature Page]
 9
10
                                   UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12   SHIVA STEIN,                                 )   Case No.
                                                  )
13                                                )
                    Plaintiff,
                                                  )
14                                                )   COMPLAINT FOR VIOLATIONS OF
     v.                                           )   SECTIONS 14(a) AND 20(a) OF THE
15
                                                  )   SECURITIES EXCHANGE ACT OF
16   INTERMOLECULAR, INC., MARVIN D.              )   1934
     BURKETT, IRWIN FEDERMAN, CHRIS               )
17   KRAMER, MATTHEW S. FURNAS,                   )   DEMAND FOR JURY TRIAL
     GEORGE M. SCALISE, ADAM SCHEER,              )
18   JONATHAN B. SCHULTZ, KENNETH H.              )
     TRAUB,                                       )
19                                                )
                            Defendants.           )
20                                                )
                                                  )
21                                                )
                                                  )
22
23
24
25
26
27
28




                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
        Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 2 of 15



 1          Plaintiff Shiva Stein (“Plaintiff”), by her attorneys, makes the following allegations
 2   against Intermolecular, Inc. (“Intermolecular” or the “Company”) and the members of the board
 3   of directors of Intermolecular (the “Board” or “Individual Defendants,” along with
 4   Intermolecular, collectively referred to as the “Defendants”), for their violations of Sections 14(a)
 5   and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),
 6   78t(a), SEC Rule 14a-9, 17 C.F.R. 240.14a-9, and Regulation G, 17 C.F.R. § 244.100 in
 7   connection with the proposed merger (the “Proposed Transaction”) between Intermolecular and
 8   affiliates of Merck KGaA, Darmstadt, Germany (“Merck”). The allegations in this complaint are
 9   based on the personal knowledge of Plaintiff as to herself and on information and belief
10   (including the investigation of counsel and review of publicly available information) as to all
11   other matters stated herein.
12                                           INTRODUCTION
13          1.     This is an action brought by Plaintiff to enjoin the Proposed Transaction whereby
14   EMD Group Holding II, Inc., a wholly owned subsidiary of Merck (“Merger Sub”) will merge
15   with and into Intermolecular, with Intermolecular continuing as the surviving corporation in the
16   Proposed Transaction and a wholly owned subsidiary of Merck, for $1.20 in cash for each
17   Intermolecular share owned (the “Merger Consideration”).            The Board has unanimously
18   recommended to the Company’s stockholders that they vote for the Proposed Transaction.
19           2.    To convince Intermolecular stockholders to vote in favor of the Proposed
20   Transaction, on May 28, 2019, the Board authorized the filing of a materially incomplete and
21   misleading Preliminary Proxy Statement on Schedule 14A (the “Proxy”) with the Securities and
22   Exchange Commission (“SEC”). The Proxy violates Sections 14(a) and 20(a) of the Exchange
23   Act by noncompliance with Regulation G and SEC Rule 14a-9 (17 C.F.R. § 244.100 and 17
24   C.F.R. § 240.14a-9, respectively).
25           3.    Defendants have failed to disclose certain material information necessary for
26   Intermolecular stockholders to properly assess the fairness of the Proposed Transaction, thereby
27   violating SEC rules and regulations and rendering certain statements in the Proxy materially
28   incomplete and misleading.


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      -1-
        Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 3 of 15



 1           4.    In particular, the Proxy contains materially incomplete and misleading information
 2   concerning the financial forecasts for the Company prepared and relied upon by the Board in
 3   recommending the Company’s stockholders to vote in favor of the Proposed Transaction. The
 4   same forecasts were used by Intermolecular’s financial advisor, Cowen and Company, LLC
 5   (“Cowen”) in conducting their valuation analyses in support of their fairness opinions. The Proxy
 6   also contains materially incomplete and misleading information concerning certain financial
 7   analyses performed by Cowen.
 8           5.    The material information that has been omitted from the Proxy must be disclosed
 9   prior to the forthcoming stockholder vote in order to allow the stockholders to make an informed
10   decision regarding the Proposed Transaction.
11           6.    For these reasons, and as set forth in detail herein, Plaintiff asserts claims against
12   Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’
13   violations of Regulation G and Rule 14a-9. Plaintiff seeks to enjoin Defendants from holding the
14   stockholders vote on the Proposed Transaction and taking any steps to consummate the Proposed
15   Transaction unless, and until, all material information discussed below is disclosed to
16   Intermolecular stockholders sufficiently in advance of the vote on the Proposed Transaction or, in
17   the event the Proposed Transaction is consummated without corrective disclosures, to recover
18   damages resulting from Defendants’ violations of the Exchange Act.
19                                   JURISDICTION AND VENUE
20           7.    This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange
21   Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges
22   violations of Section 14(a) and 20(a) of the Exchange Act.
23           8.    This Court has personal jurisdiction over each defendant named herein because
24   each defendant is either a corporation that does sufficient business in California or an individual
25   who has sufficient minimum contacts with California to render the exercise of jurisdiction by the
26   California courts permissible under traditional notions of fair play and substantial justice. All of
27   the Defendants conduct business and/or maintain offices in California. The corporate office of
28   Intermolecular is located at 3011 N. First Street, San Jose, CA 95134.


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                     -2-
        Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 4 of 15



 1               9.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.
 2   § 78aa, as well as under 28 U.S.C. § 1391, because Intermolecular is headquartered in this
 3   District.
 4                                                   PARTIES
 5               10.   Plaintiff has owned the common stock of Intermolecular since prior to the
 6   announcement of the Proposed Transaction herein complained of and continues to own this stock.
 7               11.   Intermolecular is a corporation duly organized and existing under the laws of
 8   Delaware and maintains its principal offices in San Jose, California. Intermolecular is, and at all
 9   relevant times hereto was, listed and traded on the NASDAQ Stock Exchange under the symbol
10   “IMI.”
11               12.   Defendant Marvin D. Burkett has served as a member of the Board since June 2011.
12               13.   Defendant Irwin Federman has served as a member of the Board since June 2005.
13               14.   Defendant Matthew S. Furnas has served as a member of the Board since March
14   2017.
15               15.   Defendant Chris Kramer has served as a member of the Board since December
16   2016, and as the Company’s President and Chief Executive Officer since August 2016.
17               16.   Defendant George M. Scalise has served as a member of the Board since December
18   2004.
19               17.   Defendant Adam Scheer has served as a member of the Board since February 2018.
20               18.   Defendant Jonathan B. Schultz has served as a member of the Board since February
21   2018.
22               19.   Defendant Kenneth H. Traub has served as a member of the Board since June 2016.
23               20.   The Defendants referred to in paragraphs 12-19 are collectively referred to herein as
24   the “Individual Defendants” and/or the “Board.”
25               21.   The Defendants referred to in paragraphs 11-19 are collectively referred to herein as
26   the “Defendants.”
27
28


                                 COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                               AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                        -3-
       Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 5 of 15



 1                                SUBSTANTIVE ALLEGATIONS
 2   The Proposed Transaction
 3          22.   On May 6, 2019, Intermolecular and Merck jointly announced that it had entered
 4   into the Agreement and Plan of Merger (the “Merger Agreement”):
 5
                   SAN JOSE, Calif., May 6, 2019 /PRNewswire/ --Intermolecular,
 6                 Inc. (NASDAQ: IMI) has signed a definitive agreement pursuant
                   to which a wholly owned subsidiary of Merck KGaA, Darmstadt,
 7                 Germany, a leading science and technology company, will acquire
 8                 Intermolecular for $1.20 per share in an all cash transaction,
                   representing an equity value of Intermolecular of approximately
 9                 $62 million. The acquisition has been unanimously approved by
                   Intermolecular's Board of Directors and the Executive Board of
10                 Merck KGaA, Darmstadt, Germany.
11
                   “We are pleased to become an integral part of Merck KGaA,
12                 Darmstadt, Germany's leading electronic materials business and
                   look forward to all of the new and exciting opportunities we see for
13                 our customers and employees. We believe our technology
14                 expertise is very complementary and creates a unique offering that
                   will continue to shape the innovations of tomorrow,” said Chris
15                 Kramer, President and Chief Executive Officer of Intermolecular.
16
                   “Intermolecular's unique capabilities in rapid material screening, in
17                 combination with the R&D pipeline of Merck KGaA, Darmstadt,
                   Germany, will allow us to offer our customers faster materials
18                 innovation, through parallel composition experiment and full
                   performance testing and characterization,” said Kai Beckmann,
19
                   member of the Merck KGaA, Darmstadt, Germany, Executive
20                 Board and CEO of Performance Materials. “We are excited to join
                   forces with Intermolecular and bring significant advantages to our
21                 customers compared to conventional materials R&D.”
22
                   The transaction is expected to close in the second half of 2019,
23                 subject to the approval of Intermolecular's stockholders, clearance
                   by the Committee on Foreign Investment in the United States
24                 (CFIUS) and the satisfaction of other customary closing
25                 conditions.

26                 Merck KGaA, Darmstadt, Germany, will acquire Intermolecular
                   through its wholly owned subsidiary EMD Group Holding II, Inc.
27
28                 As a result of this transaction, Intermolecular will not be holding
                   its previously scheduled conference call on May 14, 2019.

                            COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                          AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                            -4-
        Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 6 of 15



 1
                     Advisors
 2
 3                   Cowen served as exclusive financial advisor to Intermolecular and
                     Latham & Watkins LLP served as Intermolecular’s legal advisor.
 4                   Nixon Peabody LLP served as Merck KGaA, Darmstadt,
 5                   Germany’s legal advisor.

 6
     The Materially Misleading and Incomplete Solicitation Statement
 7
            23.      On May 28, 2019, Defendants caused the Proxy to be filed with the SEC in
 8
     connection with the Proposed Transaction. The Proxy solicits the Company’s shareholders to vote
 9
     in favor of the Proposed Transaction. Defendants were obligated to carefully review the Proxy
10
     before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it
11
     did not contain any material misrepresentations or omissions. However, the Proxy misrepresents
12
     and/or omits material information that is necessary for the Company’s shareholders to make an
13
     informed decision concerning whether to vote in favor of the Proposed Transaction, in violation
14
     of Sections 14(a) and 20(a) of the Exchange Act.
15
     Financial Forecasts
16
            24.      The Proxy fails to provide material information concerning the Company’s
17
     financial forecasts, which were developed by the Company’s management and relied upon by the
18
     Board in recommending that the shareholders vote in favor of the Proposed Transaction. Proxy at
19
     47-48. These financial forecasts were also relied upon by the Company’s financial advisor,
20
     Cowen, in rendering its fairness opinions.
21
            25.      With respect to the Projections, the Proxy discloses the values and definitions of
22
     certain financial metrics, including Adjusted EBITDA for forecasting, budgeting, and measuring
23
     operating performance, but fails to provide: (i) the value of certain line items used to calculate
24
     these non-GAAP measures, or (ii) a reconciliation to their most comparable GAAP measures, in
25
     direct violation of Regulation G and consequently Section 14(a).
26
            26.      The SEC has indicated that if the most directly comparable GAAP measure is not
27
     accessible on a forward-looking basis, the company must disclose that fact, provide any
28
     reconciling information that is available without unreasonable effort, identify any unavailable

                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                   -5-
        Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 7 of 15



 1   information and disclose the probable significance of that information. A company is permitted to
 2   provide the projected non-GAAP measure, omit the quantitative reconciliation and qualitatively
 3   explain the types of gains, losses, revenues or expenses that would need to be added to or
 4   subtracted from the non-GAAP measure to arrive at the most directly comparable GAAP
 5   measure, without attempting to quantify all those items.
 6          27.      When a company discloses non-GAAP financial measures in a registration
 7   statement that were relied on by a board of directors to recommend that shareholders exercise
 8   their corporate suffrage rights in a particular manner, the company must, pursuant to SEC
 9   regulatory mandates, also disclose all forecasts and information necessary to make the non-GAAP
10   measures not misleading, and must provide a reconciliation (by schedule or other clearly
11   understandable method) of the differences between the non-GAAP financial measure disclosed or
12   released with the most comparable financial measure or measures calculated and presented in
13   accordance with GAAP. 17 C.F.R. § 244.100.
14          28.      Indeed, the SEC has increased its scrutiny of the use of non-GAAP financial
15   measures in communications with shareholders. Former SEC Chairwoman Mary Jo White has
16   stated that the frequent use by publicly traded companies of unique company-specific, non-GAAP
17   financial measures (as Intermolecular included in the Proxy here), implicates the centerpiece of
18   the SEC’s disclosures regime:
19
           In too many cases, the non-GAAP information, which is meant to supplement the
20         GAAP information, has become the key message to investors, crowding out and
           effectively supplanting the GAAP presentation.           Jim Schnurr, our Chief
21         Accountant, Mark Kronforst, our Chief Accountant in the Division of Corporation
22         Finance and I, along with other members of the staff, have spoken out frequently
           about our concerns to raise the awareness of boards, management and investors.
23         And last month, the staff issued guidance addressing a number of troublesome
           practices which can make non-GAAP disclosures misleading: the lack of equal or
24         greater prominence for GAAP measures; exclusion of normal, recurring cash
25         operating expenses; individually tailored non-GAAP revenues; lack of consistency;
           cherrypicking; and the use of cash per share data. I strongly urge companies to
26         carefully consider this guidance and revisit their approach to non-GAAP
           disclosures. I also urge again, as I did last December, that appropriate controls be
27
28


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                  -6-
           Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 8 of 15



 1           considered and that audit committees carefully oversee their company’s use of non-
             GAAP measures and disclosures.1
 2
              29.      The SEC has repeatedly emphasized that disclosure of non-GAAP forecasts can
 3
     be inherently misleading and has therefore heightened its scrutiny of the use of such forecasts.2
 4
     Indeed, the SEC’s Division of Corporation Finance released a new and updated Compliance and
 5
     Disclosure Interpretation (“C&DI”) on the use of non-GAAP financial measures to clarify the
 6
     extremely narrow and limited circumstances, known as the business combination exemption,
 7
     where Regulation G would not apply.3
 8
              30.      More importantly, the C&DI clarifies when the business combination exemption
 9
     does not apply:
10
11             There is an exemption from Regulation G and Item 10(e) of Regulation S-K for
               non-GAAP financial measures disclosed in communications subject to Securities
12             Act Rule 425 and Exchange Act Rules 14a-12 and 14d-2(b)(2); it is also intended
13             to apply to communications subject to Exchange Act Rule 14d-9(a)(2). This
               exemption does not extend beyond such communications. Consequently, if the
14             same non-GAAP financial measure that was included in a communication filed
               under one of those rules is also disclosed in a Securities Act registration
15             statement, proxy statement, or tender offer statement, this exemption from
16             Regulation G and Item 10(e) of Regulation S-K would not be available for that
               non-GAAP financial measure.
17   Id.
18             31.     Thus, the C&DI makes clear that the so-called “business combination” exemption

19    1
             Mary Jo White, Keynote Address, International Corporate Governance Network Annual
20    Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
      GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
21    speech.html (last visited June 11, 2019) (emphasis added).
22    2
              See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
      Evolving Views, HARVARD LAW SCHOOL FORUM ON CORPORATE GOVERNANCE AND FINANCIAL
23
      REGULATION (June 24, 2016), https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
24    measures-the-secs-evolving-views/ (last visited June 11, 2019); Gretchen Morgenson, Fantasy
      Math Is Helping Companies Spin Losses Into Profits, N.Y. TIMES, Apr. 22, 2016,
25    http://www.nytimes.com/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-
      into-profits.html?_r=0 (last visited June 11, 2019).
26
      3
             Non-GAAP Financial Measures, U.S. SECURITIES AND EXCHANGE COMMISSION (Apr. 4,
27    2018), https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm#101 (last visited June
28    11, 2019). To be sure, there are other situations where Regulation G would not apply but are not
      applicable here.

                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                  -7-
        Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 9 of 15



 1   from the Regulation G non-GAAP to GAAP reconciliation requirement applies solely to the
 2   extent that a third-party, such as a financial advisor, has utilized projected non-GAAP financial
 3   measures to render a report or opinion to the Board. To the extent the Board also examined and
 4   relied on internal financial forecasts to recommend a transaction, Regulation G applies.
 5            32.    Thus, to bring the Proxy into compliance with Regulation G as well as cure the
 6   materially misleading nature of the forecasts under SEC Rule 14a-9 as a result of the omitted
 7   information, Defendants must provide a reconciliation table of the non-GAAP measures to the
 8   most comparable GAAP measures.
 9   Financial Analyses
10            33.    With respect to Cowen’s Analysis of Selected Publicly Traded Companies, the
11   Proxy fails to disclose the individual multiples and metrics for the companies selected by Cowen.
12            34.    With respect to Cowen’s Analysis of Selected Transactions, the Proxy fails to
13   disclose the individual multiples and metrics for the companies selected by Cowen.
14            35.    With respect to Cowen’s Discounted Cash Flow Analysis, the Proxy fails to
15   disclose: (i) the line items used to calculate the Company’s unlevered free cash flows utilized by
16   Cowen; (ii) Intermolecular’s projected unlevered free cash flow for the six-month period ending
17   December 31, 2019 through fiscal year ending 2013; (iii) the basis for Cowen’s selection of the
18   range of discount rates of 16.5% to 18.5% including the assumptions for calculating the
19   Company’s weighted average cost of capital; (iii) the basis for Cowen’s selection of range of
20   perpetuity growth rates of 8.3% to 12.8%; (iv) the basis for selecting terminal multiples of
21   Adjusted EBITDA ranging from 4.0x to 6.0x; and (v) Intermolecular’s estimated net operating
22   loss carry forwards used by Cowen.
23            36.    In sum, the Proxy independently violates both: (i) Regulation G, which requires a
24   presentation and reconciliation of any non-GAAP financial measure to their most directly
25   comparable GAAP equivalent; and (ii) Rule 14a-9, since the material omitted information renders
26   certain statements, discussed above, materially incomplete and misleading.           As the Proxy
27   independently contravenes the SEC rules and regulations, Defendants violated Section 14(a) and
28   Section 20(a) of the Exchange Act by filing the Proxy to garner votes in support of the Proposed


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                   -8-
       Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 10 of 15



 1   Transaction from Intermolecular shareholders.
 2             37.   Absent disclosure of the foregoing material information prior to the special
 3   shareholder meeting to vote on the Proposed Transaction, Plaintiff will not be able to make a fully
 4   informed decision regarding whether to vote in favor of the Proposed Transaction, and she is thus
 5   threatened with irreparable harm, warranting the injunctive relief sought herein.
 6
                                     FIRST CAUSE OF ACTION
 7
               (Against All Defendants for Violations of Section 14(a) of the Exchange Act
 8                         and 17 C.F.R. § 244.100 Promulgated Thereunder)

 9             38.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

10   herein.

11             39.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

12   use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

13   national securities exchange or otherwise, in contravention of such rules and regulations as the

14   Commission may prescribe as necessary or appropriate in the public interest or for the protection

15   of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

16   authorization in respect of any security (other than an exempted security) registered pursuant to

17   section 78l of this title.” 15 U.S.C. § 78n(a)(1).

18             40.   As set forth above, the Proxy omits information required by SEC Regulation G,

19   17 C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G among other

20   things, requires an issuer that chooses to disclose a non-GAAP measure to provide a presentation

21   of the “most directly comparable” GAAP measure, and a reconciliation “by schedule or other

22   clearly understandable method” of the non-GAAP measure to the “most directly comparable”

23   GAAP measure. 17 C.F.R. § 244.100(a).

24             41.   The failure to reconcile the numerous non-GAAP financial measures included in

25   the Proxy violates Regulation G and constitutes a violation of Section 14(a).

26                                 SECOND CAUSE OF ACTION
               (Against All Defendants for Violations of Section 14(a) of the Exchange Act
27                             and Rule 14a-9 Promulgated Thereunder)
28             42.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       -9-
       Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 11 of 15



 1   herein.
 2             43.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration
 3   statements that contain “any statement which, at the time and in the light of the circumstances
 4   under which it is made, is false or misleading with respect to any material fact, or which omits to
 5   state any material fact necessary in order to make the statements therein not false or misleading.”
 6   17 C.F.R. § 240.14a-9.
 7             44.   Regulation G similarly prohibits the solicitation of shareholder votes by
 8   “mak[ing] public a non-GAAP financial measure that, taken together with the information
 9   accompanying that measure . . . contains an untrue statement of a material fact or omits to state a
10   material fact necessary in order to make the presentation of the non-GAAP financial measure . . .
11   not misleading.” 17 C.F.R. § 244.100(b).
12             45.   Defendants have issued the Proxy with the intention of soliciting shareholder
13   support for the Proposed Transaction. Each of the Defendants reviewed and authorized the
14   dissemination of the Proxy, which fails to provide critical information regarding, amongst other
15   things, the financial forecasts for the Company.
16             46.   In so doing, Defendants made untrue statements of fact and/or omitted material
17   facts necessary to make the statements made not misleading. Each of the Individual Defendants,
18   by virtue of their roles as officers and/or directors, were aware of the omitted information but
19   failed to disclose such information, in violation of Section 14(a). The Individual Defendants were
20   therefore negligent, as they had reasonable grounds to believe material facts existed that were
21   misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such
22   information to shareholders although they could have done so without extraordinary effort.
23             47.   The Individual Defendants knew or were negligent in not knowing that the Proxy
24   is materially misleading and omits material facts that are necessary to render it not misleading.
25   The Individual Defendants undoubtedly reviewed and relied upon the omitted information
26   identified above in connection with their decision to approve and recommend the Proposed
27   Transaction.
28             48.   The Individual Defendants knew or were negligent in not knowing that the


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                   - 10 -
       Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 12 of 15



 1   material information identified above has been omitted from the Proxy, rendering the sections of
 2   the Proxy identified above to be materially incomplete and misleading.
 3             49.   The Individual Defendants were, at the very least, negligent in preparing and
 4   reviewing the Proxy. The preparation of a registration statement by corporate insiders containing
 5   materially false or misleading statements or omitting a material fact constitutes negligence. The
 6   Individual Defendants were negligent in choosing to omit material information from the Proxy or
 7   failing to notice the material omissions in the Proxy upon reviewing it, which they were required
 8   to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately
 9   involved in the process leading up to the signing of the Merger Agreement and the preparation of
10   the Company’s financial forecasts.
11             50.   Intermolecular is also deemed negligent as a result of the Individual Defendants’
12   negligence in preparing and reviewing the Proxy.
13             51.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who
14   will be deprived of her right to cast an informed vote if such misrepresentations and omissions are
15   not corrected prior to the vote on the Proposed Transaction.
16             52.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
17   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
18   Defendants’ actions threaten to inflict.
19                                    THIRD CAUSE OF ACTION
                                 (Against The Individual Defendants for
20                           Violations of Section 20(a) of the Exchange Act)
21             53.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

22   herein.

23             54.   The Individual Defendants acted as controlling persons of Intermolecular within

24   the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

25   as officers and/or directors of Intermolecular, and participation in and/or awareness of the

26   Company’s operations and/or intimate knowledge of the incomplete and misleading statements

27   contained in the Proxy filed with the SEC, they had the power to influence and control and did

28   influence and control, directly or indirectly, the decision making of the Company, including the


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      - 11 -
       Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 13 of 15



 1   content and dissemination of the various statements that Plaintiff contends are materially
 2   incomplete and misleading.
 3            55.    Each of the Individual Defendants was provided with or had unlimited access to
 4   copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or
 5   shortly after these statements were issued and had the ability to prevent the issuance of the
 6   statements or cause the statements to be corrected.
 7            56.    In particular, each of the Individual Defendants had direct and supervisory
 8   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have
 9   had the power to control or influence the particular transactions giving rise to the Exchange Act
10   violations alleged herein, and exercised the same. The Proxy at issue contains the unanimous
11   recommendation of each of the Individual Defendants to approve the Proposed Transaction. They
12   were thus directly involved in preparing the Proxy.
13            57.    In addition, as the Proxy sets forth at length, and as described herein, the
14   Individual Defendants were involved in negotiating, reviewing, and approving the Merger
15   Agreement. The Proxy purports to describe the various issues and information that the Individual
16   Defendants reviewed and considered. The Individual Defendants participated in drafting and/or
17   gave their input on the content of those descriptions.
18            58.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)
19   of the Exchange Act.
20            59.    As set forth above, the Individual Defendants had the ability to exercise control
21   over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by
22   their acts and omissions as alleged herein. By virtue of their positions as controlling persons,
23   these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and
24   proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.
25            60.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
26   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
27   Defendants’ actions threaten to inflict.
28


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                  - 12 -
       Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 14 of 15



 1                                        RELIEF REQUESTED
 2             WHEREFORE, Plaintiff demands judgment against Defendants as follows:
 3             A.    Preliminarily and permanently enjoining Defendants and their counsel, agents,
 4   employees and all persons acting under, in concert with, or for them, from proceeding with,
 5   consummating, or closing the Proposed Transaction, unless and until the Company discloses the
 6   material information discussed above which has been omitted from the Proxy;
 7             B.    In the event that the proposed transaction is consummated, rescinding it and
 8   setting it aside, or awarding rescissory damages;
 9             C.    Awarding compensatory damages against Defendants, individually and severally,
10   in an amount to be determined at trial, together with pre-judgment and post-judgment interest at
11   the maximum rate allowable by law, arising from the Proposed Transaction;
12             D.    Awarding Plaintiff the costs and disbursements of this action and reasonable
13   allowances for fees and expenses of Plaintiff’s counsel and experts; and
14             E.    Granting Plaintiff such other and further relief as the Court may deem just and
15   proper.
16                                    DEMAND FOR JURY TRIAL
17             Plaintiff hereby demands a trial by jury.
18
19   DATED: June 11, 2019                                  WOLF HALDENSTEIN ADLER
20                                                          FREEMAN & HERZ LLP

21                                                         By: /s/ Rachele R. Byrd
                                                           RACHELE R. BYRD
22                                                         MARISA C. LIVESAY
                                                           BRITTANY N. DEJONG
23                                                         750 B Street, Suite 1820
24                                                         San Diego, CA 92101
                                                           Telephone: (619) 239-4599
25                                                         Facsimile: (619) 234-4599
                                                           byrd@whafh.com
26                                                         livesay@whafh.com
                                                           dejong@whafh.com
27
28


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                   - 13 -
       Case 5:19-cv-03307-VKD Document 1 Filed 06/11/19 Page 15 of 15



 1                                                    Of Counsel:
 2
                                                      WOLF HALDENSTEIN ADLER
 3                                                     FREEMAN & HERZ LLP
                                                      GLORIA KUI MELWANI
 4                                                    270 Madison Avenue
                                                      New York, NY 10016
 5                                                    Telephone: (212) 545-4600
 6                                                    Facsimile: (212) 686-0114

 7                                                    Counsel for Plaintiff

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   Intermolecular: 25688


28


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                  - 14 -
